ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_03_FR.txt.                                                                               625




                     OPINION INDIVIDUELLE
               DE M. LE JUGE CANÇADO TRINDADE

[Traduction]
                            table des matières

                                                                       Paragraphes

  I. Prolégomènes                                                             1-3
  II. De la base de compétence : son importance du point de vue
      de la protection garantie aux personnes vulnérables par
      les conventions des Nations Unies relatives aux droits de
      l’homme                                                                4-10
 III. De la raison d’être de la clause compromissoire de la
      CIEDR (article 22)                                                    11-28
     1. De la clause compromissoire et du droit d’accès à la justice
        du justiciable                                                      12-24
     2. De la clause compromissoire dans une convention relative
        aux droits de l’homme axée sur les victimes                         25-28
 IV. De la raison d’être de la règle de l’épuisement des voies
     de recours internes dans la protection internationale
     des droits de l’homme : protection et réparation, et non
     épuisement                                                             29-43
     1. De l’invocation fautive de la règle en l’aﬀaire relative à
        l’Application de la CIEDR (Qatar. c. Emirats arabes unis)           30-32
     2. De l’invocation fautive de la règle en l’aﬀaire relative à
        l’Application de la CIEDR (Ukraine c. Fédération de Russie)
                                                                            33-38
     3. De l’importance primordiale de la réparation                        39-43
  V. De l’intérêt de la compétence face à la nécessité d’assurer
     la protection de personnes en état de vulnérabilité                    44-51
     1. De la protection face à un état de vulnérabilité                    45-48
     2. De la protection contre l’arbitraire                                49-51
 VI. Conclusion                                                             52-68
VII. Épilogue : récapitulatif                                               69-78




                                                                               71

   application de la cirft et de la ciedr (op. ind. cançado trindade)       626

                              I. Prolégomènes

   1. J’ai voté ce 8 novembre 2019 pour l’adoption du présent arrêt par
lequel la Cour internationale de Justice (la « Cour ») rejette l’ensemble des
exceptions préliminaires soulevées en l’aﬀaire relative à l’Application de la
convention internationale pour la répression du financement du terrorisme et
de la convention internationale sur l’élimination de toutes les formes de dis-
crimination raciale (Ukraine c. Fédération de Russie). Dans une aﬀaire
antérieure relative à l’Application de la convention internationale sur l’éli-
mination de toutes les formes de discrimination raciale (Géorgie c. Fédéra-
tion de Russie), la Cour avait retenu, dans son arrêt du 1er avril 2011, la
seconde des quatre exceptions préliminaires soulevées par la Fédération
de Russie et s’était par conséquent déclarée incompétente en l’espèce.
J’avais donc joint à cet arrêt un long exposé de mon opinion dissidente,
dans lequel j’exposais en détail les raisons qui militaient en faveur de la
compétence de la Cour.

   2. Huit années plus tard, je constate que certaines des observations que
j’avais formulées dans cette opinion dissidente conservent toute leur per-
tinence pour la présente espèce. J’entends donc les rappeler ici, en insis-
tant sur quelques points en particulier. Il me semble important de procéder
à ce rappel parce que, si je m’associe à la décision de la Cour de rejeter
toutes les exceptions préliminaires en la présente espèce, c’est en suivant
un raisonnement diﬀérent en ce qui concerne ces points particuliers qui, à
mon avis, méritaient de retenir davantage l’attention de la Cour.
   3. Je m’arrêterai sur les points suivants : a) la base de compétence : son
importance du point de vue de la protection garantie aux personnes vul-
nérables par les conventions des Nations Unies relatives aux droits de
l’homme ; b) la raison d’être de la clause compromissoire de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (la « CIEDR ») (article 22) ; c) la raison d’être de la règle de l’épui-
sement des voies de recours internes dans la protection internationale des
droits de l’homme : protection et réparation, et non épuisement ; d) l’inté-
rêt de la compétence compte tenu de la nécessité de garantir la protection
des personnes en état de vulnérabilité ; et e) observations ﬁnales. Lorsque
j’aurai examiné l’ensemble de la question, je procéderai dans un épilogue
à une récapitulation de ces divers points.


   II. De la base de compétence : son importance du point de vue
      de la protection garantie aux personnes vulnérables par
les conventions des Nations Unies relatives aux droits de l’homme

   4. Dans sa décision rendue aujourd’hui en l’aﬀaire relative à l’Applica-
tion de la convention internationale pour la répression du financement du
terrorisme et de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Ukraine c. Fédération de Russie), la Cour

                                                                             72

   application de la cirft et de la ciedr (op. ind. cançado trindade)            627

a certes fait un pas en avant par rapport à ce qu’elle avait décidé en 2011
en l’aﬀaire relative à l’Application de la CIEDR (Géorgie c. Fédération de
Russie), mais elle n’a pas réussi à se libérer d’une vision dépassée et mala-
visée consistant à faire primer le consentement de l’Etat à sa compétence.
Une fois de plus, convoquant l’article 22 de la CIEDR 1 (voir ci-après), elle
a rappelé que « sa compétence est fondée sur le consentement des parties,
dans la seule mesure reconnue par celles-ci » (arrêt, par. 33).
   5. Cela étant, il me semble nécessaire de rappeler ici que, dans l’aﬀaire
relative à l’Application de la CIEDR (Géorgie c. Fédération de Russie), à
l’opposé de la majorité des membres de la Cour et fermement convaincu
de sa compétence en l’aﬀaire, j’ai exhorté la Cour, dans une opinion dis-
sidente, à ne pas méconnaître la raison d’être des traités relatifs aux droits
de l’homme en continuant de se livrer à une « recherche mécanique et
systématique du consentement de l’Etat » qu’elle fait passer avant les
« valeurs fondamentales » qui sous-tendent ces conventions (exceptions
préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 298, par. 240, et p. 318,
par. 202). A mon sens, les droits de l’homme et les valeurs fondamentales
se situent nettement au-dessus de la « volonté » ou des « intérêts » de tel ou
tel Etat (ibid., p. 298, par. 139, et p. 316, par 194), et l’accès à la justice ne
saurait être subordonné à quelque obligation de « négociation préalable »
(ibid., p. 298, par. 138).
   6. Je soutenais encore, dans cette opinion dissidente, que l’on ne devrait
plus envisager la question de la compétence de la Cour selon une concep-
tion dépassée du droit international privilégiant le consentement de l’Etat,
comme on le faisait il y a près d’un siècle (ibid., p. 257, par. 44). Je faisais
valoir que de nos jours les conventions relatives aux droits de l’homme
débordent le cadre des relations purement étatiques aﬁn de pouvoir sauve-
garder les droits de la personne humaine selon le principe pro humana per-
sona, pro victima (ibid., p. 270, par. 72). J’aﬃrmais ensuite que, pour
assurer le développement progressif du droit international, il fallait prendre
des dispositions (ibid., p. 257-258, par. 45) qui reconnaissent l’intérêt de la
juridiction obligatoire pour la réalisation de la justice (ibid., p. 63, par. 50,
p. 265-266, par. 65, p. 267, par. 68, et p. 298, par. 141).
   7. J’attirais aussi l’attention sur l’importance de garder à l’esprit la vul-
nérabilité et l’impuissance des victimes au sein de la population (ibid.,
p. 300, par. 146), dans une aﬀaire qui mettait en évidence la tragédie
humaine subie par ces victimes ainsi que leur besoin de justice (ibid.,
p. 305-306, par. 163-165, et p. 321, par. 208). Les personnes concernées,
qui se trouvaient en situation de grande vulnérabilité ou de grande détresse,
auraient dû bénéﬁcier d’un degré de protection plus élevé et qui ne soit pas
subordonné au « consentement » de l’Etat (ibid., p. 305, par. 162).
   8. Des situations aussi cruelles méritent beaucoup plus notre attention
que les vieilles notions de « volonté » ou d’« intérêts » de l’Etat (ibid.,
p. 316, par. 196, et p. 317, par. 199). Après tout, concluais-je, on ne peut

  1  Ainsi que le paragraphe 1 de l’article 24 de la convention internationale pour la
répression du ﬁnancement du terrorisme (CIRFT).

                                                                                   73

   application de la cirft et de la ciedr (op. ind. cançado trindade)                      628

rendre la justice sur le fondement d’un traité relatif aux droits de l’homme
tel que la CIEDR qu’en tenant dûment compte et en prenant la mesure
des souﬀrances des victimes au sein de la population et de leurs besoins de
protection (C.I.J. Recueil 2011 (I), p. 316, par. 194, et p. 321, par. 209).
   9. Je me permettrai d’ajouter que la nécessité de protéger les êtres
humains contre leur propension à la violence et à la destruction a été une
constante de l’histoire et de la pensée humaine 2 jusqu’à nos jours 3,
conduisant parfois à s’interroger plus particulièrement sur certains événe-
ments historiques 4. Dès l’Antiquité, des tentatives ont été faites pour par-
    2 Pour une étiologie du mal dans l’évolution historique de la pensée humaine, on consul-

tera utilement les ouvrages suivants, entre autres : A. D. Sertillanges, Le problème du mal,
Paris, Aubier-Montaigne, 1948, p. 5-412 ; A. J. Toynbee, Civilization on Trial, Oxford/New
York, Oxford University Press, 1948, p. 3-263 ; A. J. Toynbee, Guerra y Civilización (1952),
Madrid/Buenos Aires, Alianza/Emecé Eds., 1984 (rééd.), p. 7-169 ; S. Weil, Force et malheur
(1933), Bordeaux, sous la dir. de La Tempête, 2019 (rééd.), p. 21-50 et p. 197-209 ; S. Weil,
L’agonie d’une civilisation (1943), Saint Clément de Rivière, Ed. Fata Morgana, 2017 (rééd.),
p. 9-51 ; S. Weil, Œuvres (1929-1943), Paris, Gallimard, 1999 (rééd.), p. 449-462 et 503-507 ;
R. Rolland et S. Zweig, Correspondance (1910-1919), Paris, Albin Michel, 2014, p. 73-622 ;
S. Zweig, Seuls les vivants créent le monde (1914-1918), Paris, Robert Laﬀont, 2018, p. 25-160 ;
A. Schweitzer, Pilgrimage to Humanity (1961), N.Y., Philosophical Library Ed., 1961, p. 1-106 ;
et plus récemment, par exemple, G. Bataille, La littérature et le mal (1957), Paris, Gallimard,
2016 (rééd.), p. 9-201 ; F. Alberoni, Las Razones del Bien y del Mal, Mexico, Ed. Gedisa, 1988,
p. 9-196 ; P. Ricœur, Le mal — Un défi à la philosophie et à la théologie, 3e éd., Genève, Labor
et Fides, 2004, p. 19-65 ; P. Ricœur, A Simbólica do Mal, Lisbonne, Edic. 70, 2017, p. 17-375 ;
C. Crignon (dir. publ.), Le mal, Paris, Flammarion, 2000, p. 11-232 ; M. Buber, Imágenes del
Bien y del Mal, Buenos Aires, Ed. Lilmod, 2006, p. 11-227.
    3 Voir par exemple N. Dubos, Le mal extrême — La guerre civile vue par les philosophes,

Paris, CNRS Ed., 2010, p. V-XXI et 1-361 ; H. Bouchilloux, Qu’est-ce que le mal ?, 2e éd.,
Paris, J. Vrin, 2010, p. 7-124 ; J. Waller, Becoming Evil — How Ordinary People Commit
Genocide and Mass Killing, 2e éd., Oxford University Press, 2007, p. 3-330 ; L. Svendsen,
A Philosophy of Evil, 2e éd., Champaign, Dalkey Archive Press, 2011, p. 17-282 ; S. Baron-
Cohen, The Science of Evil — On Empathy and the Origins of Cruelty, New York, Basic
Books, 2012, p. 1-194 ; D. J. Goldhagen, Worse than War — Genocide, Eliminationism, and
the Ongoing Assault on Humanity, Londres, Abacus, 2012 (rééd.), p. 3-628 ; E. Barnavi,
Dix thèses sur la guerre, Paris, Flammarion, 2014, p. 7-137 ; S. Neiman, Evil in Modern
Thought — An Alternative History of Philosophy, Princeton/Oxford, Princeton University
Press, 2015, p. 1-359 ; F.-X. Putallaz, Le mal, Paris, Ed. du Cerf, 2017, p. 7-185 ; L. Devil-
lairs, Etre quelqu’un de bien — Philosophie du bien et du mal, Paris, PUF, 2019, p. 9-217.



    4 Voir par exemple J. de Romilly, La Grèce antique contre la violence, Paris, Ed. de

Fallois, 2000, p. 7-214 ; K. Mann, Contre la barbarie (1925-1948), Paris, Phébus, 2009 (rééd.),
p. 19-436 ; C. G. Jung, Aspects du drame contemporain, Paris/Genève, Libr. Univ. Georg/Eds.
Colonne Vendôme, 1948, p. 71-233 ; K. Jaspers, The Question of German Guilt (1947), New
York, Fordham University Press, 2000 (rééd.), p. 1-117 ; H. Arendt, Compreensão e Política
e Outros Ensaios (1930-1954), Lisbonne, Antropos/Relógio d’Agua Ed., 2001, p. 41-287, en
particulier p. 61-75 ; H. Arendt, Responsabilité et jugement, Paris, Payot & Rivages, 2009
(rééd.), p. 57-359 ; S. Sontag, Regarding the Pain of Others, Londres, Penguin Books, 2004
(rééd.), p. 3-113 ; R. Muchembled, Une histoire de la violence — De la fin du Moyen Age à
nos jours, Paris, Seuil, 2008, p. 7-460 ; Ph. Spencer, Genocide since 1945, Londres/New York,
Routledge, 2012, p. 1-142 ; J.-J. Becker, Comment meurent les civilisations, Paris, Vendé-
miaire, 2013, p. 5-182 ; D. Muchnik, La Humanidad frente a la Barbarie — Reflexiones sobre

                                                                                             74

   application de la cirft et de la ciedr (op. ind. cançado trindade)                            629

venir à la recta ratio 5 (comme dans les écrits de Cicéron ou les Lettres à
Lucilius de Sénèque), ces tentatives constituant en quelque sorte une quête
de la perfection de la raison. Les stoïques comme Sénèque, Epictète et
Marc Aurèle ont toujours exalté l’usage de la raison et cultivé une juste
attitude face à la fragilité de la vie humaine, en prêtant une attention
toute particulière aux questions éthiques.
   10. L’existence du mal a suscité un certain nombre de conseils au cours
des âges qui n’ont rien perdu de leur pertinence. Ainsi, les observations de
Sénèque dans son essai De la colère résonnent encore de nos jours :

          « Rien n’est plus funeste que les inimitiés : c’est la colère qui les
       suscite ; point de plus grand ﬂéau que la guerre … ; elle abjure la
       nature humaine…, nous convie à la haine … et nous ordonne de
       faire le mal … [O]n peut apprendre … quel ﬂéau c’est que la colère,
       quand elle pousse à l’extrême l’abus de la toute-puissance.
          … Nous devons considérer les limites de notre humaine condition
       si nous voulons juger équitablement de tout ce qui arrive … Don-
       nons la paix à notre âme ; or ce qui la lui donne c’est la constante
       méditation des préceptes de la sagesse, et la pratique du bien, et la
       pensée vouée tout entière à l’unique passion de l’honnête !
          … Ces jours que tu peux dépenser en honnêtes distractions, que
       sert de les faire tourner aux souﬀrances et au désespoir d’autrui ? Ils
       n’admettent point un tel gaspillage ; nul n’en a assez pour en perdre …
       Le destin plane sur nos têtes et nous compte ces heures perdues, et de
       plus en plus se rapproche … Que n’es-tu plutôt avare de ces jours
       bornés ? Fais plutôt qu’ils soient doux et à toi-même et aux autres …
       Tant que nous sommes parmi les humains, sacriﬁons à l’humanité ;
       ne soyons pour personne un objet de crainte ou de péril. » 6

             III. De la raison d’être de la clause compromissoire
                           de la CIEDR (article 22)

   11. Etant donné l’importance de la question de la base de compétence
du point de vue de la protection garantie aux personnes vulnérables par
les conventions des Nations Unies relatives aux droits de l’homme, j’en
viens maintenant à la raison d’être de la clause compromissoire résultant
de l’article 22 de la CIEDR, en ce qu’elle concerne le droit d’accès à la
justice du justiciable. Il s’agit là d’une question essentielle, que j’ai soule-
vée tout au long de cette décennie ici à la Cour. Je soulignerai donc une
fois de plus, dans la présente opinion individuelle, la nécessité et l’intérêt
de bien cerner la clause compromissoire d’une convention relative aux
droits de l’homme axée sur les victimes telle que la CIEDR.

la Guerra, la Muerte y la Supervivencia, Buenos Aires, Ariel, 2017, p. 13-194.
   5   La vertu elle-même était parfois désignée sous le terme de recta ratio.
   6   Sénèque, De la colère (vers 49 après J.-C.), livre 3, chap. 5, 13, 26 et 41-43 [trad. Baillard].

                                                                                                   75

   application de la cirft et de la ciedr (op. ind. cançado trindade)       630

1. De la clause compromissoire et du droit d’accès à la justice du justiciable
   12. Tout au long de ces années en eﬀet, la Cour a malheureusement et
inexplicablement eu bien du mal à saisir la raison d’être de la clause com-
promissoire d’une convention relative aux droits de l’homme. Je rappelle-
rai à nouveau que, dans l’aﬀaire relative à l’Application de la CIEDR
(Géorgie c. Fédération de Russie), j’avais jugé nécessaire de joindre à l’ar-
rêt rendu par la Cour le 1er avril 2011 un exposé long et approfondi de
mon opinion dissidente, dans lequel je soutenais que la stricte interpréta-
tion que faisait la Cour de la clause compromissoire de l’article 22 de la
CIEDR était erronée : j’y expliquais qu’à mon avis les clauses compromis-
soires telles que celle qui résulte de l’article 22 de la CIEDR sont directe-
ment liées au droit d’accès à la justice garanti au justiciable par les traités
relatifs aux droits de l’homme (C.I.J. Recueil 2011 (I), p. 320, par. 207).
   13. Dans cette aﬀaire, la Cour aurait dû, à mon sens, rejeter les excep-
tions préliminaires en interprétant la clause compromissoire à la lumière
de la CIEDR dans son ensemble et en gardant à l’esprit la nature juri-
dique, la teneur, l’objet et le but de cette convention (ibid., p. 265-276,
par. 64-78), principalement pour protéger les justiciables en situation de
vulnérabilité (ibid., p. 313, par. 185). C’était le seul moyen pour elle de
faire en sorte que cette convention produise les eﬀets escomptés, au ser-
vice d’êtres humains ayant besoin d’être protégés (ibid., p. 276, par. 78).
   14. A mon avis, en concluant, dans son arrêt de 2011, qu’elle n’avait
pas compétence pour connaître du fond de l’aﬀaire, la Cour n’a pas pris
la mesure, du point de vue humaniste qui s’imposait, des souﬀrances et du
besoin de protection des victimes (summum jus, summa injuria) (ibid.,
p. 300-307, par. 145-166). Etant essentiellement axées sur les victimes, les
conventions relatives aux droits de l’homme ne peuvent être correctement
interprétées et appliquées que selon une perspective humaniste, et certai-
nement pas selon une perspective axée sur l’Etat et la volonté de l’Etat.
   15. Dans la même opinion dissidente, je soutenais que, en interprétant
la clause compromissoire de l’article 22 de la CIEDR, la Cour aurait dû
garder à l’esprit, outre le but et l’objet de cette convention, sa nature et sa
teneur en tant que traité relatif aux droits de l’homme (ibid., p. 265-291,
par. 64-118), et je soulignais l’impérieuse nécessité de réaliser la justice sur
la base de cette clause compromissoire ; je m’inscrivais ainsi en faux contre
la position restrictive, privilégiant la volonté des Etats, adoptée par la
majorité des membres de la Cour en l’espèce (ibid., p. 240-322, par. 1-214).
   16. Dans son arrêt de 2019 en l’aﬀaire Ukraine c. Fédération de Russie,
la Cour reproduit la conclusion qu’elle avait formulée dans son arrêt de
2011 en l’aﬀaire Géorgie c. Fédération de Russie, à savoir que les termes de
l’article 22 (« tout diﬀérend qui n’aura pas été réglé par voie de négociation
ou au moyen des procédures expressément prévues par ladite Conven-
tion ») établissent des conditions préalables auxquelles il doit être satisfait
par les Parties pour que la Cour puisse être valablement saisie (par. 106).
   17. De mon côté, je persiste à dire, comme dans mon opinion dissi-
dente de 2011 en l’aﬀaire Géorgie c. Fédération de Russie, que l’article 22

                                                                             76

   application de la cirft et de la ciedr (op. ind. cançado trindade)    631

de la CIEDR n’établit pas de « conditions préalables » auxquelles il doit
être satisfait avant toute saisine de la Cour (C.I.J. Recueil 2011 (I),
p. 282, par. 92). J’aﬃrmais alors que, compte tenu de l’objet et du but de
la CIEDR, « instrument des droits de l’homme orienté vers les victimes »,
la Cour n’aurait pas dû interpréter cet article comme établissant des
« conditions préalables » de nature procédurale (ibid., p. 282-284,
par. 92-96).
   18. En ce qui concerne le présent arrêt en l’aﬀaire Ukraine c. Fédéra-
tion de Russie, je peux me contenter — sans en être entièrement satis-
fait — de la conclusion de la Cour selon laquelle les « conditions
préalables » énoncées à l’article 22 ne sont pas « cumulatives », au motif
qu’une telle qualiﬁcation ne serait pas raisonnable compte tenu des dispo-
sitions pertinentes de la CIEDR ; la conception « cumulative » entrave en
eﬀet sans nécessité l’accès à la justice, ce qui, de l’avis de la Cour elle-
même, ne serait pas raisonnable (arrêt, par. 110). Je ne souscris pas à
l’opinion de la Cour selon laquelle l’article 22 de la CIEDR établirait des
« conditions préalables » (voir plus haut), mais comme la majorité des
membres regarde clairement ici ces prétendues « conditions préalables »
comme ayant un caractère alternatif et non cumulatif, je peux m’en
accommoder dans la mesure où cette interprétation ne remet pas en cause
la compétence de la Cour.
   19. En la présente aﬀaire relative à l’Application de la CIRFT et de la
CIEDR (Ukraine c. Fédération de Russie), la Cour conclut à bon droit,
au sujet de ce qu’elle considère comme les « conditions préalables » énon-
cées à l’article 22 de la CIEDR, que cet article « doit également être inter-
prété à la lumière de l’objet et du but de la convention » (arrêt, par. 111
et 112). Sur ce point, j’irai plus loin que la Cour. Un examen attentif de
l’objet et du but de toute convention relative aux droits de l’homme
comme la CIEDR exige, à mon sens, de bien apprécier l’intérêt d’une
compétence tirée de conventions de cette nature (article 22 de la CIEDR),
étant entendu, comme je l’ai déjà signalé, que les droits de l’homme et les
valeurs fondamentales l’emportent de très loin sur une recherche malavi-
sée du « consentement » de l’Etat (voir par. 4-10 supra).
   20. La décision prise par la Cour d’attribuer en l’espèce un caractère
alternatif aux conditions préalables trouve appui dans la nature et la
teneur de la CIEDR en tant que traité relatif aux droits de l’homme axé
sur les victimes. Prétendre que les « conditions préalables » seraient
« cumulatives » serait contraire à l’objet et au but de la CIEDR, comme je
le faisais valoir au paragraphe 96 de mon opinion dissidente jointe à l’ar-
rêt rendu en 2011 par la Cour en l’aﬀaire Géorgie c. Fédération de Russie
(C.I.J. Recueil 2011 (I), p. 283-284). Dans la même opinion dissidente, je
faisais également valoir que,
    « s’agissant de la question de savoir si l’ouverture préalable de négo-
    ciations et les procédures expressément prévues par la Convention
    (évoquées à l’article 22) sont cumulatives ou alternatives, la conjonc-
    tion « ou » indique que les rédacteurs de la CIEDR considéraient

                                                                          77

   application de la cirft et de la ciedr (op. ind. cançado trindade)                    632

       manifestement « la négociation » ou « les procédures expressément
       prévues par la Convention » comme alternatives. La Cour pouvait —
       et aurait dû — dissiper tout doute pouvant subsister sur ce point ; au
       lieu de quoi elle a délibérément choisi de s’abstenir de se prononcer
       (par. 183) sur cet aspect de la controverse. Elle n’a pas jugé néces-
       saire d’éclaircir ce point, de dire ce qu’est le droit (juris dictio). »
       (C.I.J. Recueil 2011 (I), p. 290, par. 116.)
   21. En la présente espèce, les Parties ont essentiellement tiré leurs
moyens de l’article 22 de la CIEDR 7, dont elles ont donné deux interpré-
tations diﬀérentes. La Fédération de Russie a soutenu que les conditions
visées à l’article 22 étaient cumulatives et que l’Ukraine devait donc épui-
ser la voie des négociations et tenter de régler le diﬀérend en empruntant
les procédures prévues par la convention (exceptions préliminaires,
par. 373-410) 8. Invoquant quatre autres conventions relatives aux droits
de l’homme 9, elle a fait valoir que leurs clauses compromissoires étaient
semblables à celles de la CIEDR et qu’un Etat devait avoir satisfait à
leurs conditions cumulatives avant de pouvoir saisir la Cour (ibid.,
par. 404-410).



   22. L’Ukraine, pour sa part, dans son exposé écrit sur les exceptions
préliminaires, a vigoureusement contesté la thèse de la Fédération de
Russie et soutenu, à l’opposé, que l’article 22 de la CIEDR ne prescrivait
aucune condition préalable et que c’était une interprétation erronée de cet
article qui faisait dire à la Russie qu’un diﬀérend qui n’aurait pas été réglé
par la voie des négociations devait être renvoyé devant le comité pour
l’élimination de la discrimination raciale avant toute saisine de la Cour.
Pour interpréter l’article 22, l’Ukraine a tiré argument du sens ordinaire
de la conjonction de coordination disjonctive « ou », qui introduit une
alternative (ibid., par. 314). Pour elle, c’est là l’interprétation la plus natu-
relle et le sens ordinaire de l’article 22 (ibid., par. 315).

   7   L’article 22 de la CIEDR se lit comme suit :
          « Tout diﬀérend entre deux ou plusieurs Etats parties touchant l’interprétation
       ou l’application de la présente Convention qui n’aura pas été réglé par voie de négo-
       ciation ou au moyen des procédures expressément prévues par ladite Convention
       sera porté, à la requête de toute partie au diﬀérend, devant la Cour internationale
       de Justice pour qu’elle statue à son sujet, à moins que les parties au diﬀérend ne
       conviennent d’un autre mode de règlement. »
   8  Sur la position de la Fédération de Russie concernant l’« interprétation cumulative » de
l’article 22, voir aussi les paragraphes 376, 378 et 387-403 de ses exceptions préliminaires.
    9 Ces conventions sont la convention contre la torture et autres peines ou traitements

cruels, inhumains ou dégradants, la convention internationale sur la protection des droits
de tous les travailleurs migrants et des membres de leur famille, la convention internatio-
nale pour la protection de toutes les personnes contre les disparitions forcées et la conven-
tion sur l’élimination de toutes les formes de discrimination à l’égard des femmes.

                                                                                           78

   application de la cirft et de la ciedr (op. ind. cançado trindade)     633

   23. L’Ukraine a également fait valoir que la procédure devant le comité
pour l’élimination de la discrimination raciale visée à l’article 22 avait un
caractère volontaire et non obligatoire, et que l’interprétation donnée de
celle-ci par l’Etat demandeur priverait d’eﬀet la clause compromissoire ; à
cela s’ajoute que l’article 11 concerne la seule application de la conven-
tion. L’Ukraine a fait observer que, s’ils avaient entendu faire du recours
préalable à la procédure du comité pour l’élimination de la discrimination
raciale une condition de la saisine de la Cour, les rédacteurs de la CIEDR
auraient inséré cette condition dans la deuxième partie de la convention et
non dans sa troisième partie (exceptions préliminaires, par. 316-323).
   24. Selon l’Ukraine, la genèse de l’article 22 et l’objet et le but de la
CIEDR (à savoir l’élimination rapide de la discrimination raciale) auto-
risent à conclure que l’article 22 n’impose pas de recourir à la procédure
de réclamation interétatique sous les auspices du comité pour l’élimina-
tion de la discrimination raciale (ibid., par. 324-327). Examinant la façon
dont la Cour avait analysé l’article 22 de la CIEDR dans l’aﬀaire Géorgie
c. Fédération de Russie (ibid., par. 341-348), l’Ukraine a conclu que la
juste interprétation de l’article 22 est que cette disposition ne met aucune
condition préalable à l’exercice par la Cour de sa compétence à l’égard
des diﬀérends touchant l’interprétation ou l’application de la convention
(ibid., par. 346).

  2. De la clause compromissoire dans une convention relative aux droits
                     de l’homme axée sur les victimes
   25. Dans mon opinion dissidente jointe à l’arrêt du 1er avril 2011 de la
Cour dans l’aﬀaire Géorgie c. Fédération de Russie, j’ai soutenu que l’ar-
ticle 22 de la CIEDR n’établissait pas de « conditions préalables » à la
saisine de la Cour (C.I.J. Recueil 2011 (I), p. 283, par. 92), cette interpré-
tation étant conforme à l’objet et au but de la convention, « instrument
des droits de l’homme orienté vers les victimes » (ibid., p. 284, par. 96). Je
le précisais en ces termes :

       « En eﬀet, l’article 22 se trouve dans la partie III de la Convention,
    qui traite du règlement des diﬀérends touchant l’interprétation et
    l’application de la Convention dans son ensemble. L’article 11, qui se
    trouve dans la partie II, établit une procédure de plainte spéciale qui
    n’est pas obligatoire. Si l’article 22 ﬁgure dans une partie de la
    Convention distincte de celle qui régit le fonctionnement du Comité
    (partie II), ce n’est donc pas le fait du hasard et ne devrait pas passer
    inaperçu. Une brève analyse de la procédure de plainte spéciale
    énoncée à l’article 11 de la CIEDR montre que l’article 22 ne doit
    pas être interprété comme exigeant l’« épuisement » préalable des
    procédures prévues aux articles 11 et 12 de la Convention, en tant
    que « condition préalable » à la compétence de la Cour.



                                                                           79

   application de la cirft et de la ciedr (op. ind. cançado trindade)              634

           On se souvient peut-être que le paragraphe 1 de l’article 11 de la
        CIEDR établit une procédure distincte permettant à un Etat partie
        d’appeler l’attention du Comité pour l’élimination de la discrimina-
        tion raciale sur les actes ou omissions d’un autre Etat partie. Il est dit
        dans cet article qu’un Etat partie « peut » appeler l’attention du
        Comité (et non qu’il appelle l’attention du Comité) s’il le souhaite ;
        cela montre bien que l’Etat partie n’est pas dans l’obligation d’avoir
        recours à cette procédure à des ﬁns ultérieures. Le texte n’a rien d’im-
        pératif, et ce n’est pas là la seule indication dans ce sens.
           De plus, il est intéressant de noter que le paragraphe 2 de l’ar-
        ticle 11 de la Convention, qui traite du droit de soumettre à nouveau
        la question au Comité « si [elle] n’est pas réglée », énonce deux condi-
        tions de procédure, à savoir : a) ce droit doit être exercé dans un
        délai de six mois à compter de la date de réception de la communica-
        tion originale du Comité par l’Etat destinataire ; et b) le Comité doit
        avoir déterminé que la question n’est pas réglée à la satisfaction des
        deux Etats, par voie de négociations bilatérales ou par toute autre
        procédure qui serait à leur disposition. Si ces deux conditions n’ont
        pas été réunies, l’Etat concerné ne peut saisir à nouveau le Comité de
        la question.
           Cela conﬁrme que, lorsque les rédacteurs de la CIEDR ont jugé
        nécessaire d’élaborer une condition de procédure, ils l’ont manifeste-
        ment fait sans laisser la moindre place à une autre interprétation ou
        au doute. Puisqu’une condition de cette nature n’a pas été clairement
        énoncée, elle ne saurait résulter d’une déduction, étant donné qu’elle
        ne serait pas conforme à la nature et au fond de la Convention, ins-
        trument des droits de l’homme orienté vers les victimes, et qu’elle
        empêcherait manifestement la réalisation de son objet et de son but.
        Cela montre bien le sens ordinaire de l’article 22 de la CIEDR. »
        (C.I.J. Recueil 2011 (I), p. 283-284, par. 93-96.) 10
   26. De plus, une clause compromissoire comme celle de l’article 22 de
la CIEDR a un rapport direct avec l’accès du justiciable à la justice, la
réalisation de la justice à laquelle elle tend pouvant diﬃcilement être
atteinte si l’on s’en tient à une perspective strictement centrée sur la
recherche constante du « consentement » des Etats. Comme je l’expliquais
dans la même opinion dissidente,
        « à mes yeux, le consentement n’est pas « fondamental », et n’est
        même pas un « principe ». Ce qui est « fondamental », autrement dit
        ce qui forme le fondement de la Cour depuis sa création, c’est l’impé-


   10 J’ajoutais que les travaux préparatoires de la CIEDR ne permettaient pas d’étayer
ou de conﬁrmer la conclusion de la majorité des membres de la Cour (par. 97-109) et
que le recours à la négociation n’était généralement évoqué que d’une manière factuelle,
comme un eﬀort ou une tentative par exemple, et non comme une obligation catégorique
(par. 101).

                                                                                     80

   application de la cirft et de la ciedr (op. ind. cançado trindade)     635

    ratif de la réalisation de la justice au moyen de la juridiction obliga-
    toire. Le consentement des Etats n’est qu’une règle à respecter dans
    l’exercice de la juridiction obligatoire en vue de la réalisation de la
    justice. C’est un moyen et non une ﬁn, c’est une exigence procédurale
    et non un élément d’interprétation des traités. Ce n’est en aucun cas
    l’un des prima principia…
       Les principes fondamentaux sont ceux dits pacta sunt servanda, de
    l’égalité et de la non-discrimination (dans le droit matériel), de l’éga-
    lité des armes (dans le droit procédural), de l’humanité (qui imprègne
    l’ensemble du corpus juris du droit international des droits de
    l’homme, du droit international humanitaire et du droit internatio-
    nal des réfugiés) et de la dignité de la personne humaine (qui est l’un
    des fondements du droit international des droits de l’homme)…

       Voilà quelques-uns des véritables prima principia qui révèlent les
    valeurs dont s’inspire le corpus juris de l’ordre juridique interna-
    tional et qui, en ﬁn de compte, en sont le fondement. » (C.I.J.
    Recueil 2011 (I), p. 321-322, par. 211-213.)


   27. En somme, j’ai, dans mon opinion dissidente de 2011, exprimé un
ferme désaccord avec la majorité de la Cour, soulignant que l’article 22 de
la CIEDR n’établissait pas de « conditions préalables » à la compétence
de la Cour et que ni le sens ordinaire des termes dudit article ni sa genèse
n’étayaient l’hypothèse de « conditions préalables » formelles. Les
solutions résultant de l’article 22 sont « alternatives », envisagées selon
une approche téléologique qui garantit et rend eﬀective la protection
des droits de l’homme organisée par la CIEDR (ibid., p. 290, par. 116).
L’article 22 doit donc s’interpréter dans un sens qui serve la protection
des droits de l’homme. Pour cela, la Cour doit considérer les solutions
prévues par cet article comme alternatives et non comme des « conditions
préalables ».
   28. Comme je l’ai déjà signalé, c’est à juste titre que la Cour, s’écartant
de la solution restrictive qu’elle avait retenue dans son arrêt de 2011 en
l’aﬀaire Géorgie c. Fédération de Russie, elle aussi introduite sur le fonde-
ment de la CIEDR, rejette par son présent arrêt les exceptions prélimi-
naires soulevées par la Fédération de Russie. Je n’en ai pas moins estimé
nécessaire de réitérer, en cette ﬁn de décennie, mon point de vue dissident
de 2011, pour continuer de mieux faire comprendre la raison d’être de la
clause compromissoire de l’article 22 de la CIEDR et des clauses corres-
pondantes des autres conventions des Nations Unies relatives aux droits
de l’homme.




                                                                           81

   application de la cirft et de la ciedr (op. ind. cançado trindade)      636

    IV. De la raison d’être de la règle de l’épuisement des voies
 de recours internes dans la protection internationale des droits
      de l’homme : protection et réparation, et non épuisement

   29. J’en viens maintenant au point suivant, qui est celui de la raison
d’être de la règle de l’épuisement des voies de recours internes édictée par
les conventions relatives aux droits de l’homme. Une fois de plus, je tire
mon argument de la CIEDR. J’examinerai d’abord l’invocation fautive
récente de cette règle dans l’aﬀaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Qatar c. Emirats arabes unis) (2018) ; puis l’invocation fautive de la
même règle dans la présente aﬀaire ; et enﬁn l’extrême importance que
revêt la question de la réparation.



 1. De l’invocation fautive de la règle en l’affaire relative à l’Application
              de la CIEDR (Qatar. c. Emirats arabes unis)
   30. Ce n’est pas la première fois que j’estime nécessaire de mettre en
garde contre le caractère fautif de l’invocation de la règle de l’épuisement
des voies de recours internes dans une aﬀaire interétatique portée devant
la Cour et touchant à l’application de la CIEDR. C’est ainsi que, récem-
ment, dans une aﬀaire similaire opposant le Qatar aux Emirats arabes
unis, j’ai joint à l’ordonnance du 23 juillet 2018 de la Cour un exposé de
mon opinion individuelle dans lequel, pour commencer, je disais trouver
surprenant et même déplorable que la règle de l’épuisement des voies de
recours internes ait été invoquée à un stade aussi précoce que celui d’une
demande en indication de mesures conservatoires et non au stade de la
recevabilité (C.I.J. Recueil 2018 (II), p. 454, par. 48).
   31. J’ajoutais que la règle de l’épuisement des voies de recours internes
jouait assurément de façon diﬀérente en matière de protection des droits
de l’homme et en matière de protection diplomatique des nationaux à
l’étranger, et que rien ne s’opposait à ce que cette règle s’appliquât avec
une plus ou moins grande rigueur dans des domaines aussi diﬀérents
(ibid., par. 49). Je faisais valoir ensuite que
     « [l]a règle des recours internes a une raison d’être diﬀérente dans
     chacun de ces deux domaines. Dans celui de la sauvegarde des droits
     de la personne, elle répond principalement au souci d’assurer la ﬁdèle
     réalisation de l’objet et du but des traités relatifs aux droits de
     l’homme et de garantir le caractère eﬀectif des recours internes ; l’at-
     tention se porte essentiellement sur les besoins de protection. Dans le
     contexte de la protection diplomatique, la règle des recours internes
     a une raison d’être entièrement diﬀérente, qui est axée sur le proces-
     sus d’épuisement des recours.



                                                                            82

   application de la cirft et de la ciedr (op. ind. cançado trindade)               637

           Les recours internes font partie intégrante du système internatio-
        nal de protection des droits de l’homme, la prééminence étant accor-
        dée dans ce contexte à l’élément de réparation plutôt qu’au processus
        d’épuisement. La règle des recours internes est un reﬂet des interac-
        tions entre droit international et droit interne dans le contexte
        contemporain de la protection 11. Nous nous trouvons ici en présence
        d’un droit de protection, qui a une spéciﬁcité propre, est fondamen-
        talement axé sur les victimes, et s’intéresse aux droits des personnes
        plutôt qu’à ceux des Etats. A ces droits des personnes correspondent
        des obligations des Etats.
           Les règles généralement reconnues du droit international (aux-
        quelles renvoie la formulation de la règle des recours internes dans
        les traités relatifs aux droits de l’homme), outre qu’elles évoluent
        d’elles-mêmes dans les diﬀérents contextes où elles s’appliquent,
        subissent, lorsqu’elles sont insérées dans des traités relatifs aux droits
        de l’homme, un certain degré d’ajustement ou d’adaptation dicté par
        le caractère particulier que revêtent le but et l’objet de ces traités et
        par la spéciﬁcité largement admise de la protection internationale des
        droits de l’homme. » (C.I.J. Recueil 2018 (II), p. 454-455, par. 50-52.)
   32. Dans la même opinion individuelle, je faisais observer que, saisi
d’un certain nombre d’aﬀaires intéressant la CIEDR, le comité pour l’éli-
mination de la discrimination raciale, par exemple, avait jugé bon de sou-
ligner que les pétitionnaires n’étaient tenus d’épuiser que « des recours
qui [étaient] effectifs dans les circonstances » de l’espèce (ibid., p. 455,
par. 53-54). Et je concluais, sur ce sujet, que


        « [l]a règle des recours internes a une raison d’être spéciﬁque dans les
        traités relatifs aux droits de l’homme ; c’est pourquoi il est vain d’in-
        voquer à son sujet la jurisprudence internationale concernant l’exer-
        cice de la protection diplomatique, puisque cette dernière a une
        raison d’être entièrement diﬀérente. Dans les traités relatifs aux droits
        de l’homme, la règle des recours internes insiste sur la réparation,
        tandis que, dans l’exercice de la protection diplomatique, elle insiste
        sur l’épuisement. Il ne saurait être question d’ôter à une convention
        relative aux droits de l’homme son eﬀet utile en lui appliquant la
        raison d’être diﬀérente de cette règle dans le contexte de la protection
        diplomatique.

   11 A. A. Cançado Trindade, The Application of the Rule of Exhaustion of Local Rem-
edies in International Law, Cambridge University Press, 1983, p. 1-445 ; A. A. Cançado
Trindade, O Esgotamento de Recursos Internos no Direito Internacional, 2e éd., Brasília,
Editora Universidade de Brasília, 1997, p. 1-327 ; A. A. Cançado Trindade, « Origin and
Historical Development of the Rule of Exhaustion of Local Remedies in International
Law », Revue belge de droit international/Belgisch Tijdschrift voor internationaal Recht,
vol. 12, Bruxelles, 1976, p. 499-527.

                                                                                      83

   application de la cirft et de la ciedr (op. ind. cançado trindade)                 638

           Les juridictions internationales contemporaines partagent une
        même mission de réalisation de la justice. Il y a là une unité fonda-
        mentale de conception et de mission. Les juridictions internationales
        garantes des droits de l’homme créées par des conventions régionales
        fonctionnent dans un cadre théorique qui est celui de l’universalité
        des droits de l’homme. Elles sont ﬁdèles à une raison d’être qui insiste
        sur le caractère eﬀectif des recours internes et sur la réparation 12. Il
        existe à cet égard une complémentarité entre les mécanismes de règle-
        ment des diﬀérends de l’ONU et ceux des organisations régionales,
        du fait que tous inscrivent leur action dans le cadre théorique de
        l’universalité des droits inhérents à la personne humaine. » (C.I.J.
        Recueil 2018 (II), p. 455-456, par. 55-56.)

 2. De l’invocation fautive de la règle en l’affaire relative à l’Application
            de la CIEDR 13 (Ukraine c. Fédération de Russie)
   33. Dans la partie consacrée à la CIEDR de son arrêt en la présente
aﬀaire opposant l’Ukraine à la Fédération de Russie, la Cour rejette, à
juste titre, l’exception préliminaire tirée du non-épuisement présumé des
voies de recours internes. Dans ses conclusions, la Fédération de Russie a
cherché à étendre l’empire de cette règle (p. 223, par. 447) à toute préten-
tion tirée de la CIEDR sur la base du paragraphe 3 de l’article 11 et du
paragraphe 7, alinéa a), de l’article 14, y compris les contestations entre
Etats (p. 224, par. 448-449).
   34. L’Ukraine a, à l’opposé, contesté l’applicabilité de la règle de
l’épuisement des voies de recours internes en l’espèce, arguant que cette
règle ne trouvait application que dans les cas où l’Etat agissait en justice
pour le compte de tel ou tel individu ou entité bien spéciﬁés, alors que, en
l’espèce, elle tirait grief de la CIEDR contre « une ligne de conduite géné-
rale » de l’Etat défendeur à l’origine de violations par celui-ci des obliga-
tions mises à sa charge par la CIEDR (p. 199, par. 373).
   35. Ma position sur cette question est qu’il ressort clairement du texte
du paragraphe 3 de l’article 11 de la CIEDR que la règle de l’épuisement
des voies de recours internes ne joue que dans le cas de procédures devant

   12  On trouvera une analyse de l’importante jurisprudence de la Cour européenne
des droits de l’homme en la matière dans P. van Dijk, F. van Hoof, A. van Rijn et Leo
Zwaak, Theory and Practice of the European Convention on Human Rights, 4e éd., Anvers/
Oxford, Intersentia, 2006, p. 125-161 et 560-563 ; D. J. Harris, M. O’Boyle, E. P. Bates et
C. M. Buckley, Law of the European Convention on Human Rights, 2e éd., Oxford Univer-
sity Press, 2009, p. 759-776 ; pour la jurisprudence de la Cour interaméricaine des droits
de l’homme, voir A. A. Cançado Trindade, El Agotamiento de los Recursos Internos en el
Sistema Interamericano de Protección de los Derechos Humanos, San José (Costa Rica),
IIDH, 1991, p. 1-60 ; pour la jurisprudence de la Cour africaine des droits de l’homme et
des peuples, voir M. Löﬀelmann, Recent Jurisprudence of the African Court on Human and
Peoples’ Right — Developments 2014 to 2016, Arusha (Tanzanie) et Eschborn (Allemagne),
Deutsche Gesellschaft für Internationale Zusammenarbeit (GIZ), 2016, p. 1-63, et en parti-
culier p. 5-8, 22, 24-26 et 29-30.
    13 Et de la convention pour la répression du ﬁnancement du terrorisme (CIRFT).



                                                                                        84

   application de la cirft et de la ciedr (op. ind. cançado trindade)                 639

le comité pour l’élimination de la discrimination raciale. Plus précisément,
ce n’est que lorsqu’il est saisi une seconde fois du diﬀérend, celui-ci
n’ayant pas été réglé à la satisfaction des deux parties, que ledit comité
apprécie si les voies de recours internes ont été épuisées en l’espèce.
   36. Cette constatation est à l’opposé du moyen tiré par l’Etat défen-
deur du texte du paragraphe 3 de l’article 11 et du paragraphe 7, ali-
néa a), de l’article 14 de la CIEDR, moyen qui ne saurait prospérer 14. Au
contraire, l’article 22 de la CIEDR, en tant que clause compromissoire
fondant la saisine de la Cour, ne prescrit nullement d’épuiser les voies de
recours internes avant de se pourvoir devant la Cour. En eﬀet, devant
s’interpréter d’une manière propre à permettre de pourvoir à la protection
des droits de l’homme, l’article 22 ménage ainsi des conditions alterna-
tives (et non cumulatives).
   37. En la présente espèce, l’Ukraine, loin d’agir en protection de tels de
ses ressortissants, fait grief à l’Etat défendeur d’un acte internationale-
ment illicite présumé contre elle en violation de la CIEDR. Ce grief
n’étant pas, en tant que tel, justiciable des tribunaux internes d’un autre
Etat, la règle de l’épuisement des voies de recours internes ne saurait trou-
ver à s’appliquer. L’Ukraine est dès lors fondée à aﬃrmer qu’un tel diﬀé-
rend ne saurait être porté devant les tribunaux internes de l’Etat défendeur.
   38. A l’évidence, sont également en jeu ici les droits de l’individu que
les traités relatifs aux droits de l’homme comme la CIEDR viennent pro-
téger dans l’intérêt des personnes humaines concernées. Mais toute viola-
tion de la CIEDR emporte également commission de quelque acte
internationalement illicite par tel Etat et, en l’occurrence, il n’est pas
nécessaire de faire jouer la règle de l’épuisement des voies de recours
internes pour pouvoir donner eﬀet à la convention. En l’espèce, l’Ukraine
précise agir non pas tant pour le compte des individus concernés qu’en
son nom propre et que, par suite, l’exception préliminaire tirée par l’Etat
défendeur de la règle des recours internes ne peut prospérer ; c’est à juste
titre que la Cour l’a rejetée.

                3. De l’importance primordiale de la réparation
   39. En tout état de cause, est l’ultime bénéﬁciaire de l’application de la
CIEDR et des autres traités relatifs aux droits de l’homme la personne
humaine protégée par lesdits traités même en présence de litige opposant
tel Etat à tel autre comme cela est le cas en la présente espèce. Il ne faut
jamais oublier que les droits fondamentaux de la personne humaine l’em-
portent nettement sur l’Etat, lequel a historiquement pour mission de
garantir lesdits droits. Après tout, l’Etat existe pour servir la personne
humaine et non l’inverse.


    14 L’Etat défendeur invoque les dispositions en question pour soutenir à tort que l’ar-

ticle 22 de la CIEDR prescrit des conditions cumulatives à satisfaire pour donner à la Cour
compétence en l’aﬀaire.

                                                                                        85

   application de la cirft et de la ciedr (op. ind. cançado trindade)                  640

   40. La prééminence de la personne humaine sur l’Etat ressort claire-
ment des écrits des « pères fondateurs » du droit des gens, déjà attentifs à
la nécessité de voir réparer tout tort causé à la personne humaine. Ce
souci de justice trouve expression dans la littérature des « pères fonda-
teurs » du XVIe siècle, à savoir Francisco de Vitoria (Relectio De Indis,
1538-1539) 15 ; Juan de la Peña (De Bello contra Insulanos, 1545) ; Barto-
lomé de Las Casas (De Regia Potestate, 1571) ; Juan Roa Dávila (De
Regnorum Justitia, 1591) ; et Alberico Gentili (De Jure Belli, 1598).
   41. On retrouve également l’expression de ce souci de réparation dans
les ouvrages des « pères fondateurs » du XVIIe siècle, à savoir Juan Zapata
y Sandoval (De Justitia Distributiva et Acceptione Personarum ei Opposita
Disceptatio, 1609) ; Francisco Suárez (De Legibus ac Deo Legislatore,
1612) ; Hugo Grotius (De Jure Belli ac Pacis, 1625, livre II, chap. 17) ; et
Samuel Pufendorf (Elementorum Jurisprudentiae Universalis — Libri Duo,
1672 ; et Les Droits de l’Homme du citoyen, tels qu’ils lui sont prescrits par
la loi naturelle, 1673), sans oublier les écrits d’autres penseurs du
XVIIIe siècle.
   42. La raison d’être de la règle de l’épuisement des voies de recours
internes en matière de protection des droits de la personne humaine réside
dans la primauté de l’élément de réparation, dont l’octroi relève de l’ordre
public ; ce qui importe en dernier ressort, c’est la réparation du tort invo-
qué et non l’épuisement mécanique des voies de recours internes. Le rôle
de la règle des recours internes en matière de protection des droits de
l’homme est incontestablement diﬀérent de ce qu’il est dans la pratique de
la protection diplomatique ; s’agissant ici de deux domaines distincts, rien
ne s’oppose à ce que cette règle s’applique avec une plus ou moins grande
rigueur dans des domaines aussi diﬀérents 16.
   43. Ce droit de la protection des droits de la personne humaine, dans le
cadre duquel le droit international et le droit interne apparaissent en
constante interaction, s’inspire de valeurs communes supérieures : ce qui
va de pair avec l’aﬃrmation de plus en plus forte de l’obligation faite à
l’Etat d’organiser des recours internes eﬀectifs. En somme, comme je l’ai
fait observer au ﬁl des ans,
        « les recours internes font partie intégrante du système international
        de protection des droits de l’homme, la prééminence étant accordée
        dans ce contexte à l’élément de réparation plutôt qu’au processus

   15 Déjà dans ses ouvrages de pionnier, F. de Vitoria regarde le droit des gens comme
venant réglementer une communauté internationale (totus orbis) composée d’êtres
humains organisés socialement en Etats naissants et constituant l’humanité ; la réparation
de toutes violations de leurs droits traduisait une nécessité internationale voulue par le
droit des gens, les mêmes principes de justice s’appliquant également aux Etats et aux indi-
vidus et populations qui le constituent. Voir. A. A. Cançado Trindade, « Totus Orbis : A
Visão Universalista e Pluralista do Jus Gentium : Sentido e Atualidade da Obra de Fran-
cisco de Vitoria », 24 Revista da Academia Brasileira de Letras Jurídicas, Rio de Janeiro
(2008), n. 32, p. 197-212.
   16 A. A. Cançado Trindade, The Access of Individuals to International Justice, Oxford

University Press, 2011, p. 101, 103 et 105.

                                                                                         86

   application de la cirft et de la ciedr (op. ind. cançado trindade)              641

     d’épuisement. La règle des recours internes est un reﬂet des interac-
     tions entre droit international et droit interne dans le contexte contem-
     porain de la protection, ne jouant que lorsque ces recours sont bel et
     bien eﬀectifs et susceptibles de permettre d’obtenir réparation. Nous
     nous trouvons ici en présence d’un droit de protection, qui a une spé-
     ciﬁcité propre, est fondamentalement axé sur les victimes, et s’inté-
     resse aux droits des personnes plutôt qu’à ceux des Etats. Les règles
     généralement reconnues du droit international (auxquelles renvoie la
     formulation de la règle des recours internes dans les traités relatifs
     aux droits de l’homme), outre qu’elles évoluent d’elles-mêmes dans les
     diﬀérents contextes où elles s’appliquent, subissent, lorsqu’elles sont
     insérées dans des traités relatifs aux droits de l’homme, un certain
     degré d’ajustement ou d’adaptation, dicté par le caractère particulier
     que revêtent l’objet et le but de ces traités, et par la spéciﬁcité large-
     ment admise de la protection internationale des droits de l’homme. » 17


   V. De l’intérêt de la compétence face à la nécessité d’assurer
       la protection de personnes en état de vulnérabilité

   44. Il ressort des développements qui précèdent qu’il est des circons-
tances aggravantes qui renforcent la nécessité d’assurer la protection de
personnes souﬀrant directement de ces circonstances. C’est là un autre
aspect à ne pas passer sous silence. Les éléments factuels de la présente
espèce montrent bien que les personnes ayant besoin de protection se
trouvent dans un état d’extrême vulnérabilité, sinon d’impuissance et, de
surcroît, forcées de se prémunir contre l’arbitraire. La Cour ne saurait
faire abstraction d’un tel besoin accru de protection et ne le fait d’ailleurs
pas.

              1. De la protection face à un état de vulnérabilité
   45. Déjà à un stade antérieur de la présente espèce, le 19 avril 2017,
j’avais joint une opinion individuelle à l’ordonnance rendue par la Cour
sur la demande en indication de mesures conservatoires ; je m’y étais
arrêté sur la valeur de telles mesures au vu de l’extrême vulnérabilité et de
l’impuissance des groupes de population aﬀectés (C.I.J. Recueil 2017,
p. 164-166, par. 21-29). Ainsi qu’il a été démontré en cours d’instance, des
tirs d’artillerie sans discrimination contre des civils (en Ukraine orientale)
ont frappé et endommagé des bâtiments résidentiels, des hôpitaux, des
ambulances, des écoles et des jardins d’enfants (ibid., p. 166-167,
par. 30-31), causé des blessés et entravé la liberté de mouvement des per-
sonnes (ibid., p. 168-169, par. 32-35).

   17 Cf. supra note 16, p. 107 ; et voir A. A. Cançado Trindade, The Application of the

Rule of Exhaustion of Local Remedies in International Law, op. cit. supra note de bas de
page 11, 1983, p. 1-443.

                                                                                     87

   application de la cirft et de la ciedr (op. ind. cançado trindade)                  642

   46. D’où l’importance — poursuivais-je — de tenir dûment compte du
critère de vulnérabilité humaine, insuﬃsamment pris en considération par
la Cour à ce stade-là (C.I.J. Recueil 2017, p. 169, par. 36, et p. 170-171,
par. 41-44). J’avais alors jugé bon de rappeler que
        « [l]a CIEDR, qui fait partie des traités fondamentaux relatifs aux droits
        de l’homme conclus sous l’égide de l’Organisation des Nations Unies, a
        pour objet de protéger les droits de la personne humaine au niveau
        intraétatique. La nécessité de protéger les groupes vulnérables de la
        population aurait donc dû amener la Cour à conclure que le critère de
        vulnérabilité humaine s’appliquait en la présente aﬀaire et que l’indica-
        tion de mesures conservatoires s’imposait. » (Ibid., p. 172, par. 48.)
   47. De fait, c’est là une exigence à retenir à tous les stades de la présente
cause, y compris à celui des exceptions préliminaires qui nous intéresse ici,
exceptions que la Cour a, en l’occurrence, écartées à juste titre. Je souli-
gnais alors que « la vulnérabilité des victimes, et ses implications, est …
clairement reconnue dans la jurisprudence internationale contemporaine
de diﬀérentes instances judiciaires internationales » (ibid., p. 173, par. 53).
Je rappelais à titre d’exemple que la Cour européenne des droits de
l’homme (CEDH) était de même saisie depuis 2015 de deux aﬀaires oppo-
sant l’Ukraine à la Fédération de Russie (ibid., p. 176-177, par. 60-61),
aﬀaires à ce jour (novembre 2019) encore pendantes devant elle 18.
   48. Je faisais observer alors que la Cour devait envisager la présente
aﬀaire relative à l’Application de la CIRFT et de la CIEDR selon « une
perspective humaniste », lui imposant, étant donné la nécessité pressante
d’assurer la protection des êtres humains en situation de grande vulnéra-
bilité, voire d’impuissance, de dépasser la dimension strictement interéta-
tique (ibid., p. 184-185, par. 84 et 86). J’ajoutais qu’ici « [l]e principe
d’humanité pass[ait] en premier », qu’il « impr[égnait] l’ensemble du cor-
pus juris du droit international contemporain », et « a[vait] une incidence
avérée sur la protection des êtres humains particulièrement vulnérables, la
raison d’humanité l’emport[ant] … sur la raison d’Etat, les êtres humains
ayant en déﬁnitive besoin d’être protégés du mal inhérent à l’homme »
(ibid., p. 186, par. 90-91).

                      2. De la protection contre l’arbitraire
  49. L’être humain en proie à une violence extrême comme en la pré-
sente espèce a besoin d’être protégé contre l’arbitraire de la part non seu-
lement d’autorités étatiques, mais également de tous individus (non
identiﬁés). Dans une plus large perspective, l’homme doit en définitive être
protégé contre lui-même 19. Les conventions relatives aux droits de l’homme,

   18 Voir CEDH, communiqué de presse CEDH 173 (2018) du 9 mai 2018, p. 1-3.
   19 La violence extrême a malheureusement accompagné les relations humaines au cours
des âges. Même ceux qui ont survécu à la sauvagerie en ont été profondément marqués
dans leur corps et leur âme le restant de leur vie. Pour ne citer qu’un seul exemple tiré du

                                                                                         88

   application de la cirft et de la ciedr (op. ind. cançado trindade)                  643

comme la CIEDR, organisent la protection de la personne contre l’arbi-
traire en toutes circonstances. Ces instruments viennent faire interdiction
absolue de l’arbitraire, au proﬁt de l’impératif d’accès à la justice lato sensu,
du droit au Droit (el derecho al Derecho), de la réalisation de la justice
même en présence d’un état d’extrême vulnérabilité humaine 20.
   50. Les principes de droit fondamentaux donnent expression au droit au
Droit dont sont titulaires toutes personnes humaines ayant besoin de protec-
tion. Ces principes ne sont pas subordonnés à la « volonté » ou au « consen-
tement » de l’Etat, les droits inaliénables résultant de conventions relatives
aux droits de l’homme comme la CIEDR reposant sur les fondements du
jus gentium même 21. Tous les êtres humains en état de grande vulnérabilité
ou de détresse méritent un régime de protection plus élevé sous l’empire de
conventions relatives aux droits de l’homme telles que la CIEDR. La Cour
ne saurait demeurer prisonnière du « consentement » de l’Etat au point de
perdre de vue l’impératif de réalisation de la justice, y compris en pareils cas.
   51. Après tout, la sauvegarde et la prééminence de la dignité de la per-
sonne humaine, même en présence de cas d’extrême vulnérabilité et d’ar-
bitraire, se confondent avec la ﬁnalité du Droit proprement dite. Les
principes généraux du droit constituent le substrat de l’ordre juridique
même, venant en garantir l’unité, l’intégrité et la cohésion. Ces principes
cardinaux, consubstantiels à l’ordre juridique international, forment le jus
necessarium (et non un jus voluntarium), antérieur et supérieur à la
« volonté » de l’Etat, donnant expression à l’idée de justice objective qui
marque la pensée jusnaturaliste.


                                    VI. Conclusion

  52. De fait, à l’exemple de la CIEDR, les conventions relatives aux
droits de l’homme conclues sous l’égide des Nations Unies attribuent une

milieu du XXe siècle, Elie Wiesel, rescapé de la barbarie de la seconde guerre mondiale,
dira le profond désarroi qu’il ressent dans ses souvenirs (de 1958-1961). Evoquant « le sort
tragique de ceux qui sont revenus, ont été abandonnés, cadavres ambulants », il a eu cette
réﬂexion :
           « Quiconque a vu ce qu’ils ont vécu ne peut être comme les autres, ne peut rire,
        aimer, prier, marchander, souﬀrir, s’amuser ou oublier… Quelque chose en eux vous
        fait frémir et détourner le regard. Ces personnes ont été amputées — elles n’ont pas
        perdu de jambes ou la vue mais leur volonté et le goût de la vie… En ﬁn de compte,
        l’homme est un cadavre ambulant, qui représente la mort aux yeux des vivants et
        c’est là que commence la tragédie. » E. Wiesel, The Night Trilogy — Night, Dawn,
        Day (1958-1961), N.Y., Hill and Wang, 2008 (rééd.), p. 295-296 et 298.
   20Voir. A. A. Cançado Trindade, El Principio Básico de Igualdad y No-Discriminación:
Construcción Jurisprudencial, Santiago du Chili, Ed. Librotecnia, 2013, p. 308 et 706-708.
    21 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

vol. III, Porto Alegre/Brésil, S.A. Fabris, 2003, p. 524-525, et voir p. 376-380, 383, 386
et 389-390.

                                                                                         89

    application de la cirft et de la ciedr (op. ind. cançado trindade)                      644

place centrale à la personne humaine s’agissant de la protection des droits
qui lui appartiennent en propre, posant des limites à la primauté de la
volonté de l’Etat, et sauvegardant ainsi leur intégrité et la prééminence des
impératifs d’ordre public sur la « volonté » de tel ou tel Etat. Qu’il me soit
permis de rappeler que, dans le cadre de l’aﬀaire relative aux Immunités
juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)), qui
traitait de crimes commis par le troisième Reich pendant la Seconde
Guerre mondiale, entre 1943 et 1945, et dans laquelle la Cour a, par son
arrêt du 3 février 2012 (C.I.J. Recueil 2012 (I)), conﬁrmé les immunités
souveraines de l’Allemagne, je m’étais vigoureusement élevé, dans une
longue opinion dissidente (ibid., p. 179-290, par. 1-316), contre l’approche
positiviste de la Cour adossée à la « volonté » de l’Etat, faisant notam-
ment observer qu’aucune situation d’injustice n’est défendable.
   53. Malheureusement, d’autres exemples analogues récents sont venus
m’inspirer de nouvelles longues opinions dissidentes 22. Je le répète : comme
le montrent clairement les aﬀaires concernant les droits de l’homme, la per-
sonne humaine occupe une place centrale, fondamentalement par princi-
pisme, nulle concession indue n’étant faite à une conception privilégiant la
volonté des Etats. L’aﬃrmation d’un droit objectif, au-delà de la « volonté »
de tel ou tel Etat, marque, à mon sens, le renouveau du jusnaturalisme.
   54. Après tout, les fondements mêmes du droit international, du droit
des gens, sont en dernier ressort l’émanation de la conscience humaine, de
la conscience de la justice universelle et non de la « volonté » des Etats pris
individuellement. Les conventions relatives aux droits de l’homme, telles
que la CIEDR, sont axées sur les personnes et sur les victimes (et non sur
l’Etat), privilégiant la protection de la personne humaine, surtout lorsque
celle-ci se trouve en état de vulnérabilité ou d’impuissance. Elles recon-
naissent la nécessité, s’agissant de dire le droit, d’aller au-delà de la stricte
perspective interétatique pour accorder l’attention voulue à toutes per-
sonnes ayant besoin de protection, au service d’une optique humaniste,
adossée au principe d’humanité 23.
   22 Par exemple, dans son arrêt (du 3 février 2015) en l’aﬀaire relative à l’Application de

la convention pour la prévention et la répression du crime de génocide (Croatie c. Serbie), la
Cour a déclaré que, si la prohibition du génocide a le caractère de jus cogens, emportant
des obligations erga omnes, sa propre compétence repose sur le consentement, qui l’oblige
même lorsque le diﬀérend qui lui est soumis a trait à la violation alléguée de normes impéra-
tives. Ayant examiné les faits, elle a décidé de rejeter la prétention du demandeur, ce qui m’a
inspiré une fois de plus une longue opinion dissidente (C.I.J. Recueil 2015 (I), p. 202-380,
par. 1-547). On trouvera d’autres exemples allant dans ce sens dans les trois arrêts rendus
récemment par la Cour (le 10 mai 2016) à l’occasion des trois aﬀaires concernant les Obli-
gations relatives à des négociations concernant la cessation de la course aux armes nucléaires
et le désarmement nucléaire (Iles Marshall c. Royaume-Uni ; c. Inde ; c. Pakistan). La Cour a
décidé à la majorité de retenir l’une des exceptions préliminaires tirée de l’absence présumée
d’un diﬀérend entre les parties et, par suite, de ne pas examiner les aﬀaires au fond, ce qui m’a
conduit à joindre trois longues opinions dissidentes (par. 1-331) à ces trois arrêts.
    23 Voir A. A. Cançado Trindade, « Reﬂexiones sobre la Presencia de la Persona

Humana en el Contencioso Interestatal ante la Corte Internacional de Justicia: Desarrollos
Recientes », 17 Anuario de los Cursos de Derechos Humanos de Donostia-San Sebastián,
Universidad del País Vasco (2017), p. 223-271.

                                                                                             90

   application de la cirft et de la ciedr (op. ind. cançado trindade)                    645

   55. Lors des audiences publiques que la Cour a consacrées en juin 2019
aux exceptions préliminaires en la présente aﬀaire, outre les arguments
qu’elles ont avancés sur tels ou tels points de droit donnés, les Parties se
sont également intéressées aux faits de la cause. L’Ukraine 24 et la Fédéra-
tion de Russie 25 ont ainsi évoqué des faits de violence extrême (par
exemple, des tirs d’artillerie sans discrimination ayant causé des victimes
civiles en Ukraine orientale — à Marioupol, Volnovakha, Kramatorsk et
Avdiivka), ce qui vient démontrer, à mon sens, que, s’agissant d’une
espèce comme la présente, l’on ne saurait faire abstraction de faits de
violence extrême en examinant les exceptions préliminaires proprement
dites.
   56. La décision prise par la Cour en la présente espèce de rejeter les excep-
tions préliminaires est conforme à la raison d’être des conventions relatives
aux droits de l’homme, comme la CIEDR ; mais la Cour aurait pu aussi
fonder son raisonnement sur cette raison d’être même, si elle n’avait pas, une
fois de plus, invoqué mécaniquement, comme elle a coutume de le faire, le
critère du « consentement » de l’Etat (voir supra). En eﬀet, la conscience est
supérieure à la « volonté ». Même dans la plus grande détresse, l’être humain
est un sujet de droit international, qui tire des conventions relatives aux droits
de l’homme une personnalité juridique et la capacité d’agir.
   57. C’est là la thèse que je défends depuis longtemps déjà. C’est ainsi
que, voici près de deux décennies, je faisais valoir dans une autre juridic-
tion internationale 26 que
        « [d]u fait des prodigieuses avancées scientiﬁques et techniques de
        notre temps, l’homme a bien davantage les moyens de faire le mal
        tout autant que le bien. Pour ce qui est du mal, et compte tenu de la
        prolifération des sources d’atteintes aux droits de l’homme à laquelle
        nous assistons, on ne saurait nier de nos jours combien il importe et
        est de pressante nécessité de consacrer une plus grande attention aux
        victimes, à leurs souﬀrances et à leur réadaptation. Ces atteintes sys-
        tématiques aux droits de l’homme et la montée de la violence (dans
        ses multiples formes) partout de nos jours viennent malheureusement
        montrer que le progrès matériel tant vanté (dont jouit en réalité une
        inﬁme minorité) n’est tout simplement pas synonyme d’élévation de
        l’esprit. » 27
  58. Notre attention doit demeurer tournée vers la personne des vic-
times davantage que vers les susceptibilités des Etats. A mon avis, le posi-

   24
    Voir CR 2019/10 du 4 juin 2019, p. 13, par. 8-9, et p. 42-44, par. 59-62 et 68-71 ;
CR 2019/12 du 7 juin 2019, p. 32, par. 6, p. 39, par. 41-42, et p. 40-42, par. 50-54 et 58-59.
   25 Voir CR 2019/9, du 3 juin 2019, p. 18, par. 22-23, p. 29-31, et p. 39-42 ; CR 2019/11
du 6 juin 2019, p. 23-24, par. 44-48.
   26 La Cour interaméricaine des droits de l’homme (CIDH).
   27 Opinion individuelle du juge Cançado Trindade en l’aﬀaire « Street Children »

(Villagrán Morales and Others v. Guatemala), arrêt de la CIDH (réparations) du 26 mai
2001, par. 23.

                                                                                           91

   application de la cirft et de la ciedr (op. ind. cançado trindade)                  646

tivisme juridique a toujours été inféodé au pouvoir établi (quelle qu’en
soit l’orientation), faisant ainsi le lit de décisions ennemies de la réalisa-
tion de la justice. C’est là une chose dont nous devons avoir conscience,
singulièrement lorsque nous sommes en présence d’aﬀaires touchant à des
conventions relatives aux droits de l’homme ; le droit ne peut divorcer de
la justice, l’un et l’autre étant intimement liés.
   59. Les aﬀaires qui, comme la présente, touchent aux conventions onu-
siennes relatives aux droits de l’homme appellent un raisonnement qui
doit aller au-delà de la stricte perspective interétatique et transcender la
« volonté » des Etats, l’optique privilégiant cette dernière étant indéfen-
dable en l’occurrence. De nos jours, plus que jamais, l’être humain a
besoin d’être protégé contre lui-même. Les fondements mêmes et l’évolu-
tion du jus gentium contemporain sont l’émanation de la conscience
humaine, de la conscience de la justice universelle, et non de l’insondable
« volonté » des Etats.
   60. J’ai déjà fait valoir que le jus gentium contemporain plongeait ses
racines historiques dans l’esprit et les idéaux prônés par les « pères fonda-
teurs » du droit des gens au cours des XVIe et XVIIe siècles (voir par. 40-41
supra). Ils en avaient, selon moi, une conception universaliste (la civitas
maxima gentium),
        « outrepassant les relations purement interétatiques. Ses fondements
        sont indépendants de la « volonté » de ses sujets de droit (Etats ou
        autres). Il est en déﬁnitive le fruit de la conscience humaine, et s’ap-
        puie sur des principes éthiques qui intègrent des valeurs fondamen-
        tales partagées par la communauté internationale dans son ensemble
        et par l’humanité. » 28
   61. On pourrait faire valoir que le monde des « pères fondateurs » des
XVIe et XVIIe siècles n’avait rien à voir avec celui dans lequel nous vivons
de nos jours ; pourtant les idéaux de justice et les aspirations à la réalisa-
tion de la justice (y compris dans la sphère internationale) demeurent. Je
l’ai fait remarquer à l’occasion d’un discours que j’ai prononcé à Athènes
voici cinq ans en disant que
        « [b]ien que le scénario international contemporain soit entièrement
        distinct de celui de l’époque des célèbres « pères fondateurs » du droit
        international (personne ne peut le nier) qui ont avancé une civitas
        maxima régie par le droit des gens, il y a une aspiration humaine

   28 A. A. Cançado Trindade, « Le droit international contemporain et la personne
humaine », Revue générale de droit international public (2016), vol. 120, n. 3, p. 501. Et
sur la pérennité de l’héritage légué par les « pères fondateurs » du droit des gens, voir
A. A. Cançado Trindade, « La Perennidad del Legado de los « Padres Fundadores » del
Derecho Internacional », Revista Interdisciplinar de Direito da Faculdade de Direito de
Valença (2016), vol. 13, n. 2, p. 15-43 ; A. A. Cançado Trindade, « La Perennidad del Legado
de los « Padres Fundadores » del Derecho Internacional », Discurso del Acto de Investidura
como Doctor Honoris Causa del Profesor A. A. Cançado Trindade, Madrid, Ed. Universidad
Autónoma de Madrid, 20 mai 2016, p. 17-55, en particulier les pages 25-26, 38, 42 et 55.

                                                                                         92

   application de la cirft et de la ciedr (op. ind. cançado trindade)               647

        récurrente, transmise de génération en génération au cours des siècles,
        menant à la construction d’un ordre juridique international appli-
        cable à la fois aux Etats (et organisations internationales) et aux indi-
        vidus, conformément à certains standards universels de justice. Cela
        explique l’importance, dans ce nouveau corpus juris de protection,
        que la personnalité juridique internationale de l’individu a assumé,
        étant à la fois sujet de droit interne et de droit international. » 29
  62. L’Etat a des ﬁns humaines, émanation de la recta ratio, de la
conscience humaine, qui reposent sur les fondements du jus gentium, pro-
posés par le jusnaturalisme. Les droits inhérents à la personne humaine
sont antérieurs et supérieurs à l’Etat, démentant ainsi un positivisme
archaïque qui voudrait réduire lesdits droits à ceux « accordés » par l’Etat.
L’Etat n’est pas une ﬁn en soi, ayant été créé pour les êtres humains et
voulu comme état de droit, au service de ses ﬁns humaines.

   63. Voici près d’un siècle, Nicolas Politis avertissait que l’Etat est sou-
mis au Droit, qui a toujours la même ﬁn, en ce qu’« il vise partout
l’homme, et rien que l’homme. Cela est tellement évident, qu’il serait inu-
tile d’y insister si les brumes de la souveraineté n’avaient pas obscurci les
vérités les plus élémentaires » 30. Les sociétés humaines, ajoutait-il,
« n’existent que pour assurer à l’homme la possibilité de vivre et de se
développer » 31. L’évolution du droit international contemporain autorise-
rait à en dire plus sur ce sujet.
   64. Le principe d’humanité, qui doit s’entendre au sens large, donne
ainsi expression à la raison d’humanité en venant imposer des limites à la
raison d’Etat. Il s’identiﬁe, à mon sens, à la ﬁnalité de l’ordre juridique
international, en ce qu’il reconnaît [l’intérêt] des droits inhérents à la per-
sonne humaine. Ainsi que je ne cesse de le souligner depuis mon arrivée à
la Cour 32, le principe d’humanité imprègne l’ensemble du corpus juris gen-
tium, venant renforcer la protection internationale des droits de la per-
sonne humaine.
   65. De plus, à mon avis, le principe d’humanité s’étend au droit interna-
tional tant conventionnel que coutumier, trouvant à s’appliquer en toutes
circonstances, singulièrement lorsque les personnes en quête de protection
se trouvent en état de grande vulnérabilité ou d’impuissance. Le principe
d’humanité tend à trouver sa consécration par la justice dans un corpus

   29  A. A. Cançado Trindade, « L’humanisation du droit international : la personne
humaine en tant que sujet du droit des gens/The Humanization of International Law : The
Human Person as Subject of the Law of Nations » [Discours de doctorat honoris causa],
TIMH/Hommage à A. A. Cançado Trindade for a Humanized International Law, Athènes,
I. Sideris Ed., 1er juillet 2014, p. 32-33.
    30 N. Politis, Les nouvelles tendances du droit international, Paris, Hachette, 1927,

p. 76-78.
    31 Ibid., p. 78-79.
    32 Voir, par exemple, mon opinion dissidente jointe à l’arrêt du 3 février 2015 de la

Cour en l’aﬀaire de l’Application de la convention contre le génocide, par. 65, 68-69, 84
et 523.

                                                                                      93

   application de la cirft et de la ciedr (op. ind. cançado trindade)       648

juris gentium axé sur les victimes, dans la droite ligne, je l’ai déjà dit, de
l’école jusnaturaliste. Les conventions relatives aux droits de l’homme sont
venues enrichir ce corpus juris, pour constituer un véritable droit de protec-
tion, transcendant nettement une logique interétatique étriquée et dépassée.
   66. Cette manière de voir a rendu possible l’évolution du droit des gens
même. L’impératif de réalisation de la justice reconnaît que la conscience
(recta ratio), la conscience de la justice universelle, est nécessairement bien
au-dessus de la « volonté » de l’Etat. C’est à cette manière de voir que l’im-
pératif de réalisation de la justice dans l’ordre international doit d’avoir pris
une dimension nettement plus large. Il existe de nos jours, s’agissant de
matières qui intéressent la communauté internationale dans son ensemble
(par exemple, celles dont traitent les conventions des Nations Unies rela-
tives aux droits de l’homme), tout un corpus juris communis qui dépasse le
paradigme interétatique classique de l’ordre juridique international.
   67. De fait, on ne saurait s’autoriser du mécanisme interétatique du
contentieux devant la Cour pour envisager, selon une perspective stricte-
ment interétatique, des aﬀaires intéressant la sauvegarde d’êtres humains
vulnérables ou sans défense. Etant donné la nature et le fond de l’aﬀaire
dont elle est saisie sur la base d’une convention relative aux droits de
l’homme telle la CIEDR, la Cour doit, par-delà la perspective strictement
interétatique, s’intéresser avant tout aux victimes humaines, dans une
optique humaniste.
   68. Bref, le droit des gens est universel, imprégné d’une conscience
humaine (recta ratio) qui prime sur la « volonté » de l’Etat et de tous
sujets de droit. Au surplus, l’expansion concomitante, dans la sphère
internationale, du domaine de compétence, de la responsabilité, de la per-
sonnalité et de la capacité pour agir vient préserver et asseoir la position
de la personne humaine en tant que sujet de droit international. Comme
je n’ai cessé de le soutenir fermement au ﬁl des ans, le jus gentium doit son
évolution non pas tant à la « volonté » insondable des Etats qu’à la
conscience humaine (recta ratio) — à la conscience de la justice univer-
selle comme source matérielle première du droit des gens.


                       VII. Épilogue : récapitulatif

   69. J’estime bon, à ce stade de mon opinion individuelle en l’espèce, de
revenir brièvement, par souci de clarté mais aussi pour mettre en évidence
les rapports qu’elles entretiennent entre elles, sur les idées que je viens
d’exposer. Primus : on ne saurait méconnaître la raison d’être des conven-
tions des Nations Unies relatives aux droits de l’homme telles que la
CIEDR en recherchant à tort le « consentement » de tel Etat. Secundus : il
convient de s’attacher avant tout à l’importance de la base de compétence
pour la protection de personnes vulnérables au titre des conventions rela-
tives aux droits de l’homme.
   70. Tertius : les conventions relatives aux droits de l’homme comme la
CIEDR transcendent la perspective interétatique, dépassée, pour attri-

                                                                              94

   application de la cirft et de la ciedr (op. ind. cançado trindade)       649

buer une place centrale aux victimes prises dans leur individualité et non
à l’Etat dont elles sont ressortissantes. Quartus : les conventions relatives
aux droits de l’homme comme la CIEDR ont ainsi pour vocation d’orga-
niser la protection eﬀective des droits de la personne humaine, sur la base
du principe pro persona humana, pro victima. Quintus : on n’aurait guère
connu d’évolution dans ce domaine si l’on n’avait pas triomphé de la
logique interétatique.
   71. Sextus : il convient de tenir dûment compte de l’impératif de protec-
tion de toutes personnes en état de vulnérabilité ou sans défense. Septi-
mus : la réalisation de la justice est un impératif, les souﬀrances des victimes
devant être reconnues devant elle. Octavus : la clause compromissoire de
toute convention relative aux droits de l’homme axée sur les victimes,
comme la CIEDR (article 22), entretient un rapport étroit avec le droit
d’accès à la justice qui appartient à tous justiciables. Nonus : pour donner
eﬀet à ce droit, force est de l’envisager selon une perspective humaniste,
tout à l’opposé d’une logique qui privilégierait la volonté de l’Etat.
   72. Decimus : le principe d’humanité prime lorsqu’il s’agit de traiter du
cas de toute personne en état d’extrême vulnérabilité ou d’impuissance.
Undecimus : le principe d’humanité trouve manifestement à s’appliquer en
matière de protection d’êtres humains, singulièrement dans le cas de vic-
times en état de vulnérabilité ou sans défense. Duodecimus : consacré par
la justice, le principe d’humanité imprègne les conventions relatives aux
droits de l’homme et l’ensemble du corpus juris de la protection de la per-
sonne humaine.
   73. Tertius decimus : le principe d’humanité qui s’inscrit dans le prolon-
gement de la pensée jusnaturaliste (recta ratio), déjà ancienne, imprègne
de même le droit des Nations Unies. Quartus decimus : les principes géné-
raux de droit consacrent des valeurs communes supérieures partagées par
la communauté internationale dans son ensemble. Quintus decimus : l’ar-
ticle 22 de la CIEDR n’édicte pas de « conditions préalables » ; en tout
état de cause, la Cour a eu raison de se déclarer compétente en l’espèce,
compte dûment tenu de l’objet et du but de la convention en tant que
traité relatif aux droits de l’homme axé sur les victimes.
   74. Sextus decimus : on est ici en présence d’un droit de protection, la
règle des recours internes trouvant à s’appliquer tout à fait autrement
qu’en matière de protection diplomatique, l’accent étant mis sur la répa-
ration dans la première hypothèse et sur l’épuisement dans la seconde.
Septimus decimus : la prééminence de l’être humain par rapport à l’Etat
apparaît dans les écrits des « pères fondateurs » du droit des gens (aux
XVIe et XVIIe siècles), déjà attentifs à la nécessité de voir réparé tout tort
causé à la personne humaine.
   75. Duodevicesimus : l’être humain a besoin d’être protégé contre le mal
et, en déﬁnitive, contre lui-même. Undevicesimus : il a en outre besoin
d’être protégé contre l’arbitraire, d’où l’importance de l’impératif d’accès
à la justice lato sensu, le droit au Droit (the right to Law ; el derecho al
Derecho), aux ﬁns de la réalisation de la justice, y compris en présence de
cas d’extrême vulnérabilité humaine. Vicesimus : les principes de droit

                                                                             95

   application de la cirft et de la ciedr (op. ind. cançado trindade)    650

fondamentaux forment le substrat du jus necessarium (et non d’un jus
voluntarium) de la protection de l’être humain, étant l’expression de l’idée
d’une justice objective venant s’inscrire dans le sillage de la pensée jus-
naturaliste.
   76. Vicesimus primus : le droit des gens tire en déﬁnitive ses fondements
premiers de la conscience de la justice universelle. Vicesimus secundus :
l’être humain est sujet du droit des gens et il convient de toujours privilé-
gier la personne des victimes et non les susceptibilités interétatiques.
Vicesimus tertius : triomphant du positivisme juridique, il convient
de s’attacher avant tout aux ﬁns humaines de l’Etat, qui sont l’émanation
de la recta ratio, tel que prôné par le jusnaturalisme. Vicesimus quartus :
les droits inhérents à la personne humaine précèdent et transcendent
l’Etat.
   77. Vicesimus quintus : le principe d’humanité tend à sa consécration en
justice dans un corpus juris gentium axé sur les victimes, dans la droite
ligne de la pensée jusnaturaliste. Vicesimus sextus : la conscience de la
justice universelle (recta ratio) l’emporte nécessairement sur la « volonté »
des Etats. Vicesimus septimus : toute décision fondée sur une convention
relative aux droits de l’homme telle que la CIEDR doit s’appuyer sur un
raisonnement allant au-delà de l’étroite logique interétatique et tendre à
une solution humaniste privilégiant la victime humaine.
   78. Vicesimus octavus : l’expansion concomitante, dans la sphère inter-
nationale, du domaine de compétence, de la responsabilité, de la person-
nalité et de la capacité pour agir vient préserver et asseoir la position de
la personne humaine en tant que sujet de droit international. Vicesimus
nonus : le droit des gens est universel et la conscience humaine (recta
ratio), étant sa source matérielle première, prime la « volonté » (de tout
sujet de droit). Trigesimus : la prééminence de la conscience de la justice
universelle, source matérielle première du droit des gens, tend à la réalisa-
tion de la justice en toutes circonstances.

                       (Signé) Antônio Augusto Cançado Trindade.




                                                                          96

